Citation Nr: 1813748	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.  The Veteran died in October 2011, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The August 2014 statement of the case (SOC) was issued by the regional office (RO) in North Little Rock, Arkansas.  The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in August 2016.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The certificate of death reveals that the Veteran died in October 2011 with the immediate cause of death listed as end-stage pulmonary fibrosis and significant conditions contributing to death listed as diabetes mellitus type 2 and pulmonary hypertension.

2.  At the time of the Veteran's death, service connection was in effect for diabetic nephropathy rated as 60 percent disabling, prostate cancer rated as 40 percent disabling, nonproliferative diabetic retinopathy with cataracts rated as 30 percent disabling, peripheral neuropathy of the right upper extremity rated as 30 percent disabling, diabetes mellitus, type 2, rated as 20 percent disabling, peripheral neuropathy of the left upper extremity rated as 20 percent disabling, peripheral neuropathy of the right lower extremity rated as 20 percent disabling, peripheral neuropathy of the left lower extremity rated as 20 percent disabling, and erectile dysfunction rated as noncompensable.

3.  The evidence is at least in equipoise as to whether the service-connected diabetes mellitus contributed substantially or materially to cause the Veteran's death.

4.  On the record during her August 23, 2016 hearing, the Appellant withdrew her appeal for entitlement to DIC benefits under 38 U.S.C. § 1318.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1131, 1310 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for withdrawal of the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Appellant contends that the Veteran's service-connected diabetes mellitus contributed to the Veteran's death.

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312 (b), (c).

The Veteran died in October 2011.  His death certificate lists the immediate cause of death as end-stage pulmonary fibrosis and the other significant conditions contributing to death but not resulting in the underlying cause (meaning in this case end-stage pulmonary fibrosis) as diabetes mellitus, type 2 and pulmonary hypertension.  At the time of the Veteran's death, service connected was in effect for diabetic nephropathy rated as 60 percent disabling, prostate cancer rated as 40 percent disabling, nonproliferative diabetic retinopathy with cataracts rated as 30 percent disabling, peripheral neuropathy of the right upper extremity rated as 30 percent disabling, diabetes mellitus, type 2 rated as 20 percent disabling, peripheral neuropathy of the left upper extremity rated as 20 percent disabling, peripheral neuropathy of the right lower extremity rated as 20 percent disabling, peripheral neuropathy of the left lower extremity rated as 20 percent disabling, and erectile dysfunction rated as noncompensable.

A June 2012 VA medical opinion found that the Veteran's death was not secondary to diabetes or residuals thereof, but due to his severe pulmonary fibrosis.  As rationale, the examiner found that at the time of death, the Veteran's blood sugars were mildly elevated, but no more than to what degree they were elevated over the past year.  This opinion is of limited value because it does not consider  the Appellant's primary argument as expressed at the August 2016 hearing, which is  that the Veteran's service-connected diabetes mellitus contributed to his death by generally impairing his health such that he was materially less capable of resisting the effects of other disease or injury primarily causing death.  

A September 2016 private medical opinion asserted that diabetes contributed to the death of the Veteran.  The doctor explained that while the Veteran's diabetes did not cause the fibrosis, diabetes is detrimental to a multitude of organs and systems of the human body.  He discussed damage to the lining of arteries, as well as the heart, kidneys, eyes, nerves and a multitude of other organ systems.  The doctor also opined that diabetes reduces the body's immune system to function at an optimal efficiency, which would make the Veteran susceptible to numerous pulmonary infections, which contribute to worsening fibrosis further constricting lung function.  This private opinion thus essentially addresses the gap in the VA opinion, and argues that that the Veteran's diabetes mellitus affected the vital organs, resulting in general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the pulmonary fibrosis that was the primary cause of his death.  Such service-connected disease should be found to be a contributory cause of death according to 38 C.F.R. § 3.313(c)(3).  The fact that the death certificate specifically listed diabetes mellitus as a significant condition contributing to death further bolsters such a finding.

As such, the evidence is at least evenly balanced as to whether the service-connected diabetes mellitus was a contributory cause of the Veteran's death.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the claim has been granted in full, there is no need to address the argument that the Veteran's pulmonary fibrosis was caused by exposure to herbicide agents in service.  

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant withdrew the issue of entitlement to DIC benefits under 38 U.S.C. § 1318, on the record during her August 23, 2016 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the matter and it is dismissed.



ORDER

Entitlement to service connection for the cause of death is granted.

The issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


